BabNes, J.
Tbe errors assigned relate to rulings on evidence, to instructions given and refused, to tbe decision of tbe court bolding tbat there was no jury issue on tbe question of title, and to tbe refusal of the court to sustain the demurrers interposed to tbe counterclaims of tbe defendants. •
No substantial question is raised in regard to tbe rulings on evidence, and it would be unprofitable to discuss them in detail.
We think tbe uncontradicted evidence showed tbat tbe de*276fendant' Fehrman had been in adverse possession of the portion of the disputed strip abutting on or part of the west half of the northwest quarter of section 9, township 9, range 16,. for more than twenty years before the 1908 survey was made, and that the defendant Maas had adversely and for a like period occupied that portion of the strip adjacent to or a part of the east half of the northwest quarter of said section. We do not find that any competent evidence tending to prove the contrary was excluded. The decision of the court was therefore right on this branch of the case.
The instructions refused and those given and to which exception is taken relate t'o the question of adverse possession. The court having correctly decided that there was no jury question in reference to title, these errors drop out of the case.
The remaining question is whether the defendants had the right to counterclaim in this action for the damages sustained by them by reason of the trespass committed by the plaintiff on their property. Fehrman1s damages were assessed at $8 and Maas1 damages at $2.
A counterclaim may be set up for a cause of action connected with the subject of the plaintiff’s action. Sub. 1, sec. 2666, Stats. The trial in the circuit court was primarily one to determine title to the disputed strip and incidentally to recover damages for the trespass committed thereon. The subject of the action was the plaintiff’s primary right, together with the specific property involved. McArthur v. Moffet, 143 Wis. 564, 128 N. W. 445.
The plaintiff’s cause of action being one to determine the title to real estate and for damages for the alleged trespass committed thereon, and the counterclaims being interposed to recover damages for invading the possessory right' of the defendants to the same real property, it must be held under the doctrine of McArthur v. Moffet, supra, that the counterclaims were connected with the subject of plaintiff’s cause of action and therefore properly pleadable in the action.
By the Court. — Judgment affirmed.